Citation Nr: 0740155	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease, status post myocardial infraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to August 
1969 and from September 1971 to September 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a letter of August 2004 the veteran withdrew his request 
for a hearing.

In a rating decision of April 2007 the RO granted service 
connection for hearing loss disability and tinnitus.  
Therefore, these issues are no longer on appeal.

The AOJ should review the grant of separate evaluations for 
hearing loss disability in the right ear and for the left 
ear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007 subsequent to the issuance of the statement of 
the case the appellant submitted additional medical evidence 
in the form of VA outpatient treatment records directly to 
the Appeals Management Center.  The AOJ has not reviewed this 
evidence and there is no indication in the record that the 
veteran waived initial consideration of evidence by the AOJ.  
As the AOJ did not review this evidence, an SSOC must be 
issued.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the veteran a 
supplemental statement of the case with 
consideration of the evidence received 
in July 2007.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



